Winslow, J.
The evidence of the husband, Owen Roberts, was received, against objection, to show that he had been made the agent of his wife to take care of and manage the property destroyed, and to keep it insured. In other words, the husband was allowed to qualify himself as a witness for his wife by testifying directly to the fact of his agency. The appellant claims that this was error, and that the fact of such agency must be proved by other evidence. This is the first question presented. This exact question was presented and decided in the case of O’Conner v. Hartford F. Ins. Co. 31 Wis. 160, where it was distinctly held that the authority of an agent, when not in writing or required to be, may be proved by the agent himself, and that this principle operates in the case where the wife acts as agent for the husband, or the husband for the wife. We see no good reason to change the rule thus laid down. In the present case there was also evidence by another witness which showed that Roberts was directed by his wife to take charge of the property and look after the insurance.
. It appears by the evidence that Roberts did take charge of the property and control it; that he effected the insurance, and paid the premium, either personally or through the agency of his son-in-law Pelton, who lived in the house, and received and retained possession of the policy. Under these circumstances, taken in connection with the fact that the wife has disappeared and cannot be communicated with, we have no doubt that it was competent for him, by virtue of his authority as agent, to make proofs of loss, and to commence and prosecute this action in his wife’s name. Whether he would be entitled to receive the proceeds of the judgment is a question not now before us.
A single objection remains to be considered, and that is *213that no proofs of loss were furnished as required by the policy. It appears by the evidence that one Wheeler was the adjuster of the company, who had, as he himself testifies, absolute authority to settle and adjust this loss. Wheeler went to the scene of the fire a week or ten days after it took place. He met Pelton, and together they went to the site of the burned building. Wheeler testifies that he knew that Pelton was the son-in-law of Mrs. Roberts„ and that he knew to “a certain extent” he (Pelton) was representing the interests of Mrs. Jane Roberts; that he was satisfied that the building was a total loss, and that the insured personal property had been destroyed; that Pelton gave him a list of the personal property said to have been destroyed; that Pelton told him M/rs. Roberts had departed,, and that he told Pelton that he could make no settlement of the loss in her absence; that he said to Pelton that he was ready and willing to settle the loss if he could find the proper person to do it with, and that Mrs. Roberts was the proper person; that he gave Pelton to understand that, because Mrs. Roberts was not there to give a receipt, there-: fore the company could not settle the loss. Pelton testifies that he gave Wheeler a list of the personal property destroyed, with values, and that he took it away with him. Wheeler testifies with regard to this that he will not dispute the fact that Pelton gave him a copy of the paper. No other proofs were ever requested by the company, nor was-any other objection ever made by the company to the payment of the loss, except the objection made by the adjuster. The adjuster had full authority to settle the loss and pay it by draft on the company. He was, to all intents and purposes, the company. He received and retained a list of the-personal property destroyed, with the values thereof, within the time when proofs were required to be furnished, and told the plaintiff’s agent that he was ready to settle if Mrs. Roberts was there, and that because she was not there he *214could nob settle it. The list of property destroyed, we think, must, under the circumstances, be considered as proofs of loss, which, though very defective, might he accepted as such by the company. It is well established that an insurance company, by not placing its refusal to pay on the ground that no sufficient proofs have been received, will be deemed to have waived objection on that ground. Warner v. Peoria M. & F. Ins. Co. 14 Wis. 318.
For does the clause in the policy providing that no waiver of the conditions of the policy shall he effectual unless indorsed thereon, aid the defendant. Though called a waiver, the facts in evidence constitute properly an estoppel m pais. It appears from the testimony that there was ample time to make proofs, but that the reason full proofs were not made was because of the conversation with Wheeler. Here are all the elements of an estoppel. By the acts and declarations of the defendant the plaintiff’s agents were naturally and almost necessarily induced to believe that further proofs were unnecessary, and acted on that belief to their disadvantage. The company cannot now take advantage of either clause of the policy, after such action. 2 May, Ins. (3d ed.), §§ 473, 473a.
These remarks dispose of all the material questions raised by the appellant. Our conclusion is that a verdict was rightly directed for the plaintiffs.
By the Cowrt.— Judgment affirmed.